Citation Nr: 0922439	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his substantive appeal, the Veteran appears to be raising 
the issue of service connection for coronary artery disease 
and kidney disease secondary to service connected diabetes 
mellitus.  These issues have not been developed and are not 
ripe for Board review.  They are referred to the RO for 
actions deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue was obtained.

2.  Diabetes mellitus is manifested by the required use of 
insulin and restricted diet; regulation of activities is not 
required.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in January and March 2007.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his underlying 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  

The claim for a higher initial evaluation for diabetes 
mellitus is a downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
Hence, the duty to assist the Veteran has been satisfied.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2007.  



Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic 
process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test 
solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Factual Background and Analysis

A rating action in July 2007 granted the Veteran service 
connection for diabetes mellitus.  The decision was based on 
a showing that the Veteran had verified service on the ground 
in Vietnam, and a diagnosis of diabetes mellitus in 2002.

Notes from Jordan Hospital dated October 2002 showed that the 
Veteran had lost weight by controlling his diet.  December 
2005 records showed that the Veteran was started on Lantus 
(insulin).  

Records from the Jordan Hospital reveal that in April 2006, 
the Veteran was seen at the diabetes education unit where he 
spoke with an educator about losing weight and taking his 
diabetes more seriously than he had in the past.  A follow up 
nutrition visit was recommended.  In August 2006, Jordan 
Hospital emergency physician records note that paramedics 
reported that the Veteran was suffering from confusion due to 
low blood sugar.  Records note that the Veteran was 
disoriented and confused and had eaten less than usual and 
had lost weight.  The Veteran was noted as having diabetes 
treated with insulin and oral medication and hypertension.  
Hypoglycemia was diagnosed.  Records show that the Veteran 
was brought to the emergency department a second time in 
September 2006 for hypoglycemia.  In a September 2006 
statement, the Veteran's physician noted that he was unable 
to work between September 25th and October 23rd of that year.  

In a compensation and pension application dated October 2006, 
the Veteran requested entitlement to service connection for 
diabetes mellitus.  In a correspondence dated February 2007, 
the Veteran stated that he was diagnosed with diabetes and 
that a few months prior, he was informed that he might be 
eligible for VA benefits.  The Veteran stated during his duty 
in Vietnam, he was in areas that had been defoliated with 
Agent Orange.  

During a March 2007 VA examination, the Veteran reported that 
he was first diagnosed with diabetes about four years earlier 
during a routine visit with his primary care physician and 
that the Veteran had not noticed any symptoms of the disease 
when he was diagnosed.  The Veteran reported that for about 
two years he was treated with diet and exercise only and 
began taking meformin about two years into the course of his 
diabetes and then began Lantus about a year prior to the time 
of examination.   The examiner noted that since the Veteran 
was started on Lantus, he was brought to the emergency room 
twice with hypoglycemia requiring intravenous glucose.  The 
Veteran stated that since that time his medications were 
adjusted and that he now took Lantus on a sliding scale 
depending on his finger stick blood glucose levels and that 
he took glyburide/metformin twice daily.  He reported that he 
had restricted concentrated sweets and red meat from his diet 
and had as a result of his diet and exercise he had lost 35 
pounds.  The Veteran stated that he visited his primary care 
physician who managed his diabetes three to four times a 
year.  The Veteran denied any symptoms of diabetes mellitus 
and stated that he felt less tired and that he had more 
energy since his sugar levels had been controlled.  The 
Veteran reported no claudication tingling or numbness in his 
extremities and no loss of bowel or bladder control.

The examiner noted that the Veteran gave a credible report of 
being admitted to the hospital with chest pain and that he 
was ruled out for myocardial infarction and was positive for 
ischemia.  The Veteran reported undergoing an angioplasty 
during his hospitalization and that he had no recurrent chest 
pain since that time.  The examiner reported that the Veteran 
currently treated his diabetes with insulin and oral 
medication and that he had no side effects.  The examiner 
provided a diagnosis of type II diabetes and hypertension.  
The examiner noted that the Veteran had cardiovascular 
disease and kidney disease, that he had been diagnosed with 
hypertension around 1997 and that he had had episodes of 
hypoglycemic reactions requiring hospitalization one or two 
times a year.  He further commented that since adjustments to 
his medication, the Veteran has had no recurrent 
hypoglycemia.  

In a summary of the Veteran's complications the examiner 
stated that the Veteran's kidney disease and cardiovascular 
disease were potentially related to his diabetes.  The 
examiner stated that the Veteran's mildly elevated 
microalbumin/creatinine ration was indicative of very early 
renal disease and that the Veteran's coronary disease 
hypertension, while not a complication of diabetes, could be 
worsened by its effects on vasculature.  

A rating action in July 2007 awarded the Veteran service 
connection for diabetes mellitus.  In an August 2007 notice 
of disagreement, the Veteran stated that his diabetes had 
worsened and was causing complications to his heart and 
kidney disease.  The Veteran stated that he felt he qualified 
for a 60 percent compensation rating.  

In his July 2008 VA-9 substantive appeal form, the Veteran 
stated that he believed that the assignment of a 20 percent 
rating evaluation was made in error.  He said that he felt an 
evaluation of at least 40 percent was warranted as he was 
insulin dependent and took an oral hypoglycemic agent and his 
diet was restricted.  The Veteran stated that he was on a 
physical activity program for an hour per day to maintain his 
blood sugar level.  He stated that he felt it was unfair to 
not consider his heart attack as relevant to his case.  The 
Veteran stated that once he found out he had diabetes he made 
every effort to control his problem through his primary care 
physician and that those efforts were unsuccessful, making 
him insulin dependent.

Based upon the evidence of record the Board finds that the 
Veteran's type II diabetes mellitus was manifested by no more 
than the required use of insulin and restricted diet.  The 
Veteran's private medical records from October 2002 noted 
that the Veteran's fasting blood sugar showed that he was 
diabetic and that had been unaware of his condition.  The 
Veteran's statements made in correspondence to the VA and 
made to the VA examiner show that the Veteran was unaware he 
had diabetes before that time and that he had not had any 
symptoms of diabetes.  For approximately two years the 
Veteran was able to control his diabetes by controlling his 
diet and then he began to take medication for it in December 
2005.

The Board finds that the Veteran's type II diabetes mellitus 
is not of such a severity as to mandate a higher rating.  The 
Veteran's diabetes has caused him to regulate his diet and 
take insulin; however his medications have controlled his 
blood sugar to the point where, on examination, he reported 
no symptoms of diabetes.  The Board notes that the Veteran 
was hospitalized twice in 2006 for hypoglycemia, however, 
these incidents have been isolated and the Veteran's blood 
sugar has since been kept under control to the point where 
the Veteran need only visit his primary care physician three 
to four times a year to manage his condition.  Further, while 
the Veteran has stated that his activities have been 
regulated by his condition, his medical records show no 
absolute regulations on his activities and neither the 
Veteran nor his physicians specified as to any activity that 
the Veteran was prevented from doing due to his diabetes.  
Therefore, entitlement to a rating in excess of 20 percent 
for type to diabetes mellitus must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


